     Case 2:20-cv-00195-JAM-CKD Document 20 Filed 04/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THOMAS SCHMITZ, et al.,                                  Case No. 2:20-cv-00195-JAM-CKD (PS)
12
                                              Plaintiffs, ORDER GRANTING DEFENDANT R.
13                                                        JOHNSON’S EX PARTE APPLICATION
                     v.                                   FOR AN EXTENSION OF TIME TO
14                                                        RESPOND TO THE FIRST AMENDED
                                                          COMPLAINT
15   A. ASMAN, et al.,
16                                          Defendants.
17

18         Defendant R. Johnson applies ex parte under Local Rule 144(c) for an extension of the

19   deadline to respond to the First Amended Complaint to May 4, 2020. After full consideration,

20   and good cause appearing, IT IS ORDERED that Defendant R. Johnson’s ex parte application is

21   granted.

22   Dated: April 29, 2020
                                                          _____________________________________
23
                                                          CAROLYN K. DELANEY
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
     16.195.ext
27

28
                                                          1
          [Proposed] Order Granting Def. R. Johnson’s Ex Parte Appl. Ext. Time Resp. FAC (2:20-cv-00195-JAM-CKD)
